                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

JERALD S. ENSLEIN, in his capacity       )
as Chapter 7 Trustee for Xurex, Inc.,    )
                                         )
                    Plaintiff,           )
                                         )
vs.                                      )    Case No. 16-09020-CV-W-ODS
                                         )
GIACOMO E. DI MASE, et al.,              )
                                         )
                    Defendants.          )

          ORDER AWARDING ATTORNEYS’ FEES IN FAVOR OF PLAINTIFF
          AND AGAINST ADAMS AND BEAUBEIN, INC. AS SANCTIONS FOR
         NON-COMPLIANCE WITH SUBPOENA AND THE COURT’S ORDERS

      Beginning in February 2018, Plaintiff attempted to obtain documents informally from
Adams and Beaubien, Inc. (“ABI”), an accounting firm utilized by Debtor Xurex, Inc. Doc.
#180. Although counsel contacted ABI four times, he received no response. In April 2018,
Plaintiff served a subpoena on ABI. Doc. #180. ABI was “commanded” to produce
documents responsive to the subpoena on May 7, 2018. Id. at 2. ABI did not comply, and
Plaintiff was forced to file a motion to compel ABI to comply with the subpoena. Doc.
#208. On July 12, 2018, the Court granted Plaintiff’s motion, and directed ABI to comply
with the subpoena by no later than July 23, 2018. Doc. #222. The Court forewarned ABI
that failure to comply with the subpoena and the Court’s Order may result in a finding of
contempt, which may include sanctions up to and including incarceration. Id.
      Again, ABI did not comply. Doc. #226. On July 27, 2018, Plaintiff filed a motion
asking the Court to find ABI in contempt. Doc. #227. On August 13, 2018, the Court
issued an Order instructing John Adams (“Adams”) and Richard Beaubein (“Beaubein”),
the members or officers of ABI, to personally appear at a hearing on September 5, 2018,
to show cause why Plaintiff’s motion for contempt should not be granted. Doc. #235.
Adams and Beaubein were informed their failure to appear would likely result in a finding
of contempt, as well as the issuance of a warrant for arrest and detention. Although he
received and signed for copies of the Court’s August 13, 2018 Order (Docs. #253, 258),
Adams did not appear at the hearing on September 5, 2018. Doc. #265.
       On September 6, 2018, the Court found, by clear and convincing evidence, Adams
was in contempt. Doc. #261. The Court allowed ABI one last opportunity to comply with
the subpoena and produce all responsive documents by September 12, 2018. Id. The
Court advised Adams his failure to fully comply with the Court’s Order would result in the
issuance of a warrant for his arrest and detention until the Court could convene a hearing.
Id. On September 11, 2018, Plaintiff informed the Court that “ABI is now in compliance
with the Court’s orders directing its compliance with [Plaintiff’s] subpoena.” Doc. #267.
       Had ABI simply corresponded with and produced documents to Plaintiff’s counsel in
April 2018 or complied with the subpoena in May 2018, Plaintiff would not have been
forced to file (1) a motion to compel ABI to comply with the subpoena (Doc. #208), (2) a
motion for order of contempt against ABI (Doc. #227), (3) prepare for and participate in a
hearing, and (4) file two status reports (Docs. #226, 267). Although ABI was continually
reminded of its duty to comply, ABI chose to disregard the subpoena and this Court’s
Orders, knowing full well sanctions could be imposed. ABI’s refusal to comply led the
Court to grant Plaintiff’s request for an award of attorneys’ fees associated with obtaining
the documents from ABI. Doc. #261.
       On September 14, 2018, as directed by the Court, Plaintiff filed his Verified
Summary in Support of Request for Attorneys’ Fees and Costs. Doc. #270. On
September 20, 2018, the Court directed ABI to show cause by October 11, 2018, why the
Court should not award the amount of fees and expenses requested by Plaintiff. Doc.
#275. ABI, however, did not respond to the Court’s Order.
       Plaintiff seeks recovery of $12,635 in attorneys’ fees and expenses associated with
his efforts to obtain documents from ABI. Doc. #270. With regard to his motion to compel,
Plaintiff incurred $1,287.00 in fees. With regard to his contempt motion, related hearing,
and obtaining ABI’s compliance, Plaintiff incurred $9,450.50 in fees. This latter amount
represents the work of three attorneys and one paralegal who, among other things, drafted
and revised the contempt motion; conducted legal research to support the contempt
motion; prepared for hearing before the Court; attended and participated in the hearing;
met with Adams and Beaubien after the hearing; met with Adams and his attorney for
delivery of documents; and reviewed approximately 9,000 pages of records produced by
ABI to ensure compliance with the scope of the subpoena.


                                              2
       With one exception, the Court finds the fees associated with Plaintiff’s motions are
reasonable. One of Plaintiff’s attorneys spent 3.1 hours (at an hourly rate of $330) to
“review documents obtained from other sources regarding ABI’s work for Xurex in
preparation for meeting with John Adams and his counsel, and confer with [co-counsel] in
preparation for meeting; attend meeting with Adams and his counsel and review
documents produced by Adams to assess completeness of production, and confer with
[co-counsel] regarding same.” Doc. #270, at 5. Regardless of the motions, Plaintiff would
have reviewed documents from other sources regarding ABI’s work for Xurex, and
compared those documents with those ABI produced. Because counsel did not set forth
what amount of time was spent on each task, it is unclear to the Court as to how much
time was spent reviewing documents. Accordingly, the Court denies Plaintiff’s request for
$1,023.00 in attorneys’ fees associated with this particular time entry.
       Plaintiff also asks for $642.00 in fees for drafting and serving the subpoena, and
$84.00 in expenses for serving the subpoena. The Court declines to award fees and
expenses associated with the initial subpoena. While it would have been less costly for
everyone involved had ABI responded to Plaintiff’s counsel’s informal communications, the
issuance of a subpoena was a likely, if not anticipated, expense. Plaintiff also seeks
recovery of $1,171.50 for Westlaw research associated with his motion to compel. The
Court notes Plaintiff’s three-page motion cited two cases, calling into question the more
than $1,000 in costs. Doc. #208. In addition, legal research costs are generally not
taxable in the context of a prevailing party’s costs. See Standley v. Chilhowee R-IV Sch.
Dist., 5 F.3d 319, 325 (8th Cir. 1993). The Court is not inclined to award such expenses in
this context, particularly when Plaintiff attorneys’ fees associated with conducting the legal
research are being awarded.
       For the foregoing reasons, the Court enters sanctions against ABI in the amount of
$9,714.50 for failing to comply with the subpoena and disregarding this Court’s Orders.
ABI shall remit payment to Plaintiff in the amount of $9,714.50. The Clerk of the Court is
directed to mail copies of this Order via regular U.S. Mail, postage prepaid, and certified
mail to the following:
       Richard Beaubien
       4770 N. Belleview Avenue, #101
       Gladstone, MO 64116

                                              3
     John Adams
     4770 N. Belleview Avenue, #101
     Gladstone, MO 64116

IT IS SO ORDERED.
                                          /s/ Ortrie D. Smith
                                          ORTRIE D. SMITH, SENIOR JUDGE
DATE: October 15, 2018                    UNITED STATES DISTRICT COURT




                                      4
